Citation Nr: 1131506	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  08-26 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability and, if so, whether the claim should be allowed.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from February 1989 to April 1991.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Custody of this case was subsequently transferred to the RO in Winston-Salem, North Carolina.  

The Veteran testified at a June 2011 videoconference before the undersigned Veterans Law Judge.  A transcript of that hearing is on file.  

The Board finds that new and material evidence has been submitted to reopen the claim for service connection for a left knee disability but will deferred adjudication of whether, upon de novo review, service connection should be granted for a left knee disability.  

Accordingly, the issue of whether upon de novo review service connection should be granted for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not appeal an October 1991 rating decision, of which he was notified the next month, which denied service connection for a left knee disability; and that decision is final. 

2.  The additional evidence received since the October 1991 rating decision shows that the Veteran now reports having left knee disability which a treating physician has reportedly related to an inservice left knee injury.  


CONCLUSIONS OF LAW

1.  The RO rating decision in October 1991 denying service connection for a left knee disability became final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2010).  

2.  The additional evidence presented since the October 1991 rating decision denying service connection for a left knee disability is new and material, and the claim of service connection for a left knee disability is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Under 38 C.F.R. § 3.159, VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claim.  

In a new and material evidence claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

New and Material Evidence Claim

As the application to reopen the claim of service connection for a left knee disability is resolved in the Veteran's favor, further discussion of VCAA compliance is not required.  Moreover, any failure of the RO to comply with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006) is nonprejudicial.  Further discussion of VCAA compliance is deferred pending remand of the claim for service connection for a left knee disability. 

Background

The service treatment records (STRs) show that in April 1989 the Veteran complained of left knee pain.  He had not had any trauma in the past 72 hours.  He was given Motrin, a heat pad to be applied as needed, and he was to elevate the leg as needed.  He was to return for follow-up as needed.  

In June and July 1989 the Veteran underwent physical therapy for his low back disability and his complaints included pain and numbness in his lower extremities.  

A July 1990 report of a Medical Evaluation Board noted that the Veteran had had his basic training at Ft. Dix and his "AIT" training at "Aberdine" Proving Ground.  

On VA general medical examination in September 1991 it was noted that the Veteran's only complaints related to his back and knee.  On examination his right knee was larger than his left knee.  

On VA orthopedic examination in September 1991 the Veteran reported that he had injured his left knee on an obstacle course in October 1990. He had been treated with an ACE bandage.  Currently, his only complaint was of pain in that knee on prolonged walking.  He had no swelling, locking or buckling of that knee.  On examination he walked with a normal gait, free of any limp.  He had no neurological deficits in the lower extremities.  There was no swelling, erythema, tenderness or crepitation of the left knee.  He had extension of that knee to zero (0) degrees and flexion was to 150 degrees.  The knee appeared to be stable and without any laxness of the collateral or cruciate ligaments.  He could perform a full deep knee bend without difficulty.  The impression was that the examination of the left knee was negative.  An X-ray of the left knee was negative.  

The evidence received since the November 1991 rating decision which denied service connection for a left knee disability includes VA outpatient treatment (VAOPT) records from a VA facility in Lake City, Florida, from 2000 to 2006.  These show notations of knee arthralgia in August 2004 and November 2006.  

Additional VAOPT records of 2005 through June 2007 reflect that a history of knee arthralgia was noted in July 2005 and March 2006.  In March 2007 it was noted that the Veteran had reinjured his back at work in December 2006.  He now had pain which radiated down the posterior aspect of the left thigh.  A history of knee arthralgia was also noted.  

On VA examination of the Veteran's spine in January 2007 it was reported that the Veteran had injured his low back during service in 1989 and was discharged from service due to his low back disability.  Due to recurrent low back pain and right lower extremity radiculopathy he underwent a laminectomy at L5-S1 in 1996.  He had had an additional low back injury after service for which he was receiving Workers' Compensation.  His current complaint was of low back pain with radiation of the pain down the left lower extremity to his toes.  The pain was worse with standing for protracted periods of time, walking long distances, and after repetitive bending, stooping or lifting.  He had a mild antalgic gait, favoring the left lower extremity, and ambulated with the aid of an orthopedic assistive device.  

On examination the Veteran had altered sensation in the S1 dermatomal distribution of the left lower extremity.  The diagnoses included lumbar degenerative disc disease (DDD) with mild left lower extremity S1 radiculopathy.  

A January 2008 VAOPT record reflects that the Veteran had called and wanted his medical chart to reflect information which he stated that he had previously provided regarding increased left knee pain after he injured his back on the job in December 2006.  He stated that the original injury had occurred in 1991 but that after he had injured his back, and fell to his knees on December 28, 2006, he began having left knee pain which at times radiated down his left leg to his foot.  The Veteran was informed that this information, which he stated he had related, was not found in his chart.  

In VA Form 21-4138, Statement in Support of Claim, in July 2009 the Veteran reported that his primary care provider at the Lake City, Florida, VA medical facility had last week made a note that linked his current left knee disability to an injury that occurred during active service.

At the June 2011 videoconference it was noted that a claim for service connection for a left knee disability had been denied in 1991 because there was, at that time, no evidence of a current left knee disability.  Page 2 of the transcript.  The Veteran testified that he had injured his left knee during service in 1987 at the Aberdeen Proving Grounds, in Maryland.  He had just removed a cannon from a tank when another soldier lost control of another tank upon which that other soldier was working, knocking the Veteran off of the tank he was working on.  The Veteran landed on his left knee.  X-rays and an MRI were conducted and he then had surgery on his left knee to fuse something in that knee.  He provided the name of the soldier that drove the tank which struck the tank that he was working upon.  Page 4.  This had occurred during "AIT" training in the late summer or early fall of 1987, probably between August and October.  Page 5.  He had been told that he would probably need additional surgery in another 10 years.  It was requested that the record be held open for 45 to 60 days to allow for a search of the service records pertaining to the Veteran's treatment in 1987 and to obtain a favorable medical nexus opinion.  His current primary care provider had given him a knee brace and a cane due to his left knee.  Page 6.  

The Veteran further testified that he had not received any follow-up treatment until 2006 in Lake City, Florida, because he had not had been bothered by his left knee.  Page 7.  The problems with his left knee had recurred in 2009 and he now could not walk very far or stand for very long, and he also had dizzy spells.  Page 8.  He now had instability of his left knee.  He further testified that the left knee surgery in 1987 had been at the Aberdeen Proving Grounds in Maryland.  Page 9.  The surgery had been done on the military base at the Aberdeen Proving Grounds Army Medical Treatment Facility or Army Medical Center.  He had been hospitalized for about a week and upon discharge had been placed on light duty.  Page 10.  He had not had any inservice follow-up treatment other than one check-up appointment about 30 days later when he was told that the results were satisfactory but that he might need more surgery within the next 10 years.  Page 11.  

Reopening

The RO originally denied the claim of service connection for a left knee disability in October 1991 on the basis that no current left disability was shown.  

After the Veteran was notified of the adverse determination in November 1991 and of his procedural and appellate rights, he did not appeal the rating decision.  By operation of law, the rating decision, denying the original claim of service connection became final. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  

New and Material Evidence Claim

An unappealed rating decision is final based on the evidence then of record. 38 U.S.C.A. § 7105(c).  New and material evidence is required to reopen a previously denied claim. 38 U.S.C.A. § 5108.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine, articulated in Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by the ruling in Hodge v. West, 155 F.3d 1356 (Fed.Cir. (1998).  The ultimate weight to be accorded evidence is a question of fact that must be determined based on all of the evidence on file but only after a claim is reopened.  Justus, 3 Vet. App. at 513. 

As to applications to reopen a previously denied claim received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  However, the question of whether there is a reasonable possibility of substantiating the claim (in the final sentence of § 3.156(a)) does not create a third element and separate determination in the reopening analysis but is a component of whether there is new and material evidence.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen and that cognizance should be taken "of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim" because the language of revised 38 C.F.R. § 3.156(a) "suggests a standard that would require reopening if newly submitted evidence, combined (emphasis added) with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim"). 

The current application to reopen the claim of service connection for a left knee disability was received at the RO in December 2007. 

The doctrine of the favorable resolution of doubt is not applicable in the reopening analysis but applies only after new and material evidence has been submitted to reopen a claim and adjudication of the claim on the merits.  Annoni v. Brown, 5 Vet. App. 463, 467 (1994).  

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain during service will permit service connection of arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).   

Certain conditions, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection requires that there be (1) medical evidence of a current disability, (2) medical or, in some circumstances, lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  


Analysis

The claim was previously denied because the evidence did not establish the presence of a current left knee disability, even though the Veteran had complained of left knee pain during service in 1989.  The additional evidence includes notations in VAOPT records in recent years of knee arthralgia together with the Veteran's testimony that not only had he been treated by VA on an outpatient basis for left knee disability but his statement in July 2009 that his primary VA care provider had related or associated the Veteran's current left knee disability to an inservice injury, which the Veteran described in his testimony.  

The Board observes that while the record contains possibly conflicting versions of when and how the left knee injury occurred, in analysis of whether the evidence is sufficient to reopen, the credibility of the evidence is presumed.  That is, the credibility of the Veteran's statements and testimony are not weighed; rather, the weighing of the credibility of the evidence must take place only after reopening and upon de novo adjudication.  

Thus, presuming the credibility of the Veteran's statements and testimony, even though there is a conflict as to the putative date of the injury, i.e., in either 1987 or 1989or 1990, the additional evidence is new and material because it relates to the unestablished fact necessary to substantiate the claim, i.e., an injury during service, the existence of current disability, as well as a nexus between the two.  See Dalton, 21 Vet. App. at 36.  Moreover, in accordance with the guidelines in Shade, 24 Vet. App. 110 (2010) if the claim were reopened, triggering the duty to assist and including conducting a VA nexus examination, the evidence raises a reasonable possibility of substantiating the claim.  

As the evidence is new and material, the claim for service connection for a left knee disability is reopened.  



ORDER

As new and material evidence has been presented, the claim of service connection for a left knee disability is reopened, and to this extent only the appeal is granted.   


REMAND

In June 2010 the Veteran's service representative requested that a search be made for STRs of the Veteran's inservice treatment in "1989" at the medical facility at the Aberdeen Proving Grounds, as described in the Veteran's February 2008 notice of disagreement (NOD).  On VA examination in 1991 he reported that he had injured his left knee on an obstacle course in October 1990, although he did not specify where this happened.  

In substance, a similar request was made at the June 2011 videoconference except that the reported injury and treatment had occurred in "1987."  

His hearing testimony also indicates that there may be outstanding VA clinical records.  However, there are no VA treatment records on file since June 2007, with the exception of a January 2008 VAOPT record which the Veteran submitted.  

Accordingly, clarification is in order prior to any additional search for STRs.  

Under the duty to assist a VA medical examination or medical opinion is not authorized unless new and material evidence is presented.  38 C.F.R. § 3.159(c)(4)(iii).  Because new and material has been presented, a VA medical examination is in order.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested to attempt to contact the fellow soldier that witnessed or was involved in the accident that the Veteran alleges gave rise to his claimed left knee disability.  He should request that individual to provide as much information as possible as to the dates, place, and circumstances surrounding the claimed left knee disability as well as any other information which may be relevant, such as knowledge of any treatment which the Veteran received.  

2.  Contact the Veteran and request that he clarify whether his alleged inservice left knee injury at the Aberdeen Proving Ground occurred while working on a tank in the summer or fall of either 1987 or 1989; and that he specify whether he is claiming that the injury occurred in October 1990 (or that he reinjured the knee in 1990) on an obstacle course, and if so where this occurred and the inclusive dates and places where he received treatment. 

Aslo request that the Veteran clarify whether he is claiming service connection for left knee disability as secondary to his service-connected lumbar degenerative disc disease, particulary with respect to a December 2006 postservice work-related re-injury of his back (when he reportedly fell to his knees and apparently injured his left knee or aggravated pre-existing left knee disability).  

3.  Based on the information provided by the Veteran, and even if he does not respond, take the appropriate steps to locate the reported records of the Veteran's hospitalization at the Army medical facility at the Aberdeen Proving Grounds in Maryland in the summer or fall of, as clarified by the Veteran, 1987 or 1989.  

If he does not clarify whether the injujry incurred in 1987 or 1989, search for records under an assumption that the injury occurred from August to October 1987, as he testified.  

Also, if the Veteran provides sufficient information, search for any service records of treatment following the reported October 1990 left knee injury. 

If obtained, associate these records with the claim file.  

4.  Because the Veteran alleges that he was given a physical profile limiting his duties after he was discharged from inservice hospitalization when, as he testified, he had left knee surgery, obtain the Veteran's service personnel records and associate them with the claim file.

5.  Obtain the Veteran's VAOPT records from the appropriate VA facility in Lake City, Florida, since June 2007 and associate them with the claim file.  

This should include contacting the Veteran's primary VA medical care provider to determine whether, as the Veteran stated in July 2009, that medical care provider has associated or related any current left knee disability to an inservice left knee injury.  If so, any documentation of this should be obtained and associated with the claim file.  

6.  Afford the Veteran an examination to determine the nature, etiology, and time of onset of any and all disabilities that the Veteran may now have, if any, of the left knee.  

The claims folder must be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file, particularly STRs, and offer comments and an opinion as to whether any disability of  the left knee that the Veteran now has, if any, is at least as likely as not related to an inservice history of injury.  

The examiner should be asked whether it is as likely as not that there is any medical reason to accept or reject the proposition that the Veteran had an injury during service in either 1987 or 1989 or 1990 that could have lead to any current disability(ies) that the Veteran may now have of the left knee.  This should include an opinion as to whether it is as likely as not that the Veteran had, as he has testified, left knee surgery during his active service.  Also, whether it is as likely as not that any current left knee disability is due to a postservice work-rellated reinjury of his service-connected low back disability. 

The examiner should be specifically asked what types of symptoms would have been caused by the type of injury during service, as described by the Veteran, and whether such an injury could have remained asymptomatic until recent years.  

The examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility," rather it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  More likely than not, and as likely as not, support the contended causal relationship; whereas, less likely than not weighs against the claim.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If no opinion can be rendered without resort to speculation please so state and provide the rationale therefor. 

7.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may result in the denial of the claim for service connection.  

8.  To help avoid future remand, VA must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

9.  Then readjudicate the claim in light of the additional evidence obtained.  

10.  If the benefit sought is not granted, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the case to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


